Citation Nr: 0011314	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  98-14 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for low grade 
mucoepidermoid carcinoma of the left mandible.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel

INTRODUCTION

The veteran served on active duty from September 1947 to 
August 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  


FINDINGS OF FACT

1.  In July 1993, the RO denied service connection for low 
grade mucoepidermoid carcinoma of the left mandible as a 
residual of exposure to nuclear radiation.  The veteran did 
not make a timely appeal.  

2.  In September 1996, the veteran asked that his claim be 
reopened.  In December 1996, the veteran submitted evidence 
indicating that the carcinoma was a salivary gland cancer 
rather than a bone cancer.  This evidence was not previously 
of record and was so significant that it must be considered 
in order to fairly decide the merits of the claim.  

3.  VA hospitalization in March 1992 resulted in a diagnosis 
of low grade mucoepidermoid carcinoma of the left mandible.  

4.  The veteran reports that, during service, he was 
frequently positioned near active radar on his ship.  

5.  In a letter dated in March 1998, Milton M. Zaret, M.D. 
expressed the opinion that the veteran's low grade 
mucoepidermoid carcinoma of the left mandible was primarily 
caused by radiant energy from the ship's radar.  

6.  There is no evidence that the veteran engaged in ionizing 
radiation risk activity as enumerated in 38 C.F.R. 
§ 3.309(d)(3)(ii) (1999).  
7.  There is no evidence connecting the veteran's low grade 
mucoepidermoid carcinoma of the left mandible to ionizing 
radiation exposure during service.  


CONCLUSIONS OF LAW

1.  The July 1993 RO decision denying service connection for 
low grade mucoepidermoid carcinoma of the left mandible as a 
residual of exposure to nuclear radiation is final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (1999).  

2.  Evidence received since the RO denied service connection 
for low grade mucoepidermoid carcinoma of the left mandible 
as a residual of exposure to nuclear radiation, in July 1993, 
is new and material and the veteran's claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999). 

3.  The claim of entitlement to service connection for low 
grade mucoepidermoid carcinoma of the left mandible, as due 
to ionizing radiation exposure during service, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

4.  The claim of entitlement to service connection for low 
grade mucoepidermoid carcinoma of the left mandible, as due 
to non-ionizing radiation exposure during service is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In July 1993, the RO denied service connection for low grade 
mucoepidermoid carcinoma of the left mandible as a residual 
of exposure to nuclear radiation.  The veteran did not make a 
timely appeal.  Decisions of the RO which are not appealed 
are final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1999).  

The United States Circuit Court of Appeals for the Federal 
Circuit has held that this is a jurisdictional matter.  That 
is, no matter how the RO developed the claim, VA has no 
jurisdiction to consider the claim unless the appellant 
submits new and material evidence.  Therefore, the first 
determination which the Board must make, is whether the 
veteran has submitted new and material evidence to reopen the 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 1996).  

In analyzing a claim that new and material evidence has been 
submitted to reopen a claim, the first determination is 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, immediately upon reopening it must be 
determined whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the claim will be evaluated on the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(a) 
has been fulfilled.  See Winters v. West; 12 Vet. App. 203 
(1999); Elkins v. West; 12 Vet. App. 209 (1999).  

New and material evidence need not change the final outcome 
of the case.  See Hodge v. West, 155 F.3d 1356, 1360-62 
(Fed.Cir. 1998).  

New and material evidence means 
evidence not previously submitted to 
agency decision makers that bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to fairly 
decide the merits of the claim.  
38 C.F.R. § 3.156 (1999).  

The July 1993 rating decision dealt exclusively with ionizing 
radiation and bone cancer, which must be manifested 30 years 
after exposure.  38 C.F.R. § 3.311(b)(5)(i) (1999).  In 
September 1996, the veteran asked that the July 1993 decision 
be reconsidered.  He stated that his doctor told him the 
condition would take years to manifest itself.  In December 
1996, the RO received a treatise on salivary gland cancers, 
dated in September 1996.  In February 1997, a VA pathologist 
provided an opinion that although the tumor was in the bone, 
the primary was from the salivary gland.  In February 1997, 
the veteran wrote the RO about the effects of radar 
emissions.  In February 1997, the RO concluded that the 
veteran had submitted evidence showing the primary cancer was 
from the salivary gland, that this evidence was new and 
material and that the claim was reopened.  

The Board concurs that the nature of the current disability 
is material, especially when the claim was previously denied 
because it was a different kind (bone) cancer.  The Board 
agrees that the veteran has submitted evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  New and material evidence 
has been submitted.  38 C.F.R. § 3.156 (1999).  The claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991).  

The Board must next considered whether the claim is well 
grounded as required by 38 U.S.C.A. § 5107(a) (West 1991).  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The first requirement for a well grounded claim has been met.  
There is evidence of current disability.  VA records show 
hospitalization in March 1992.  Pathology studies by the 
Armed Forces Institute of Pathology (AFIP) resulted in a 
diagnosis of low grade mucoepidermoid carcinoma of the left 
mandible.  That was the final VA diagnosis.  It was 
surgically treated and the veteran has post surgical 
residuals.  

The second requirement is evidence of disease or injury.  In 
March 1997, the veteran stated that from June 1950 to July 
1951, while aboard the U.S.S. Coral Sea (CV43), he was posted 
at flight station duty between the island and the radar dome.  
His duty was to remove a pilot and crew from a crashed 
aircraft when required.  The duty started during all flight 
quarters from initial launch to recovery of the last 
aircraft.  The duration could be as great as 16 hours per 
day.  The veteran is competent to report what he actually 
experienced.  The service records do not verify his duty 
location but do show duty aboard the aircraft carrier.  This 
is evidence of exposure to non-ionizing radiation.  

There is no evidence of exposure to ionizing radiation.  To 
be a radiation exposed veteran within the meaning of the 
regulations pertaining to ionizing radiation exposure, the 
veteran must have participated in radiation risk activity.  
38 C.F.R. § 3.309(d)(3)(i) (1999).  Radiation risk activity, 
for the purpose of the regulations pertaining to ionizing 
radiation exposure, are only those activities listed in 
38 C.F.R. § 3.309(d)(3)(ii) (1999).  The veteran was provide 
with the complete regulation in the July 1998 statement of 
the case.  However, he has not asserted that he participated 
in any of the listed activities.  Cf. Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).  As the veteran has not identified any 
exposure to ionizing radiation, there is no well grounded 
claim for residuals of exposure to ionizing radiation and 
such a claim must be denied.  

The third requirement for a well grounded claim is evidence 
which connects the current disability to the injury in 
service.  In a letter dated in March 1998, Milton M. Zaret, 
M.D. expressed the opinion that the veteran's low grade 
mucoepidermoid carcinoma of the left mandible was primarily 
caused by radiant energy from the ship's radar.  In a similar 
case, the Court held that such an opinion was sufficient to 
make the claim well grounded.  See Rucker v. Brown, 10 Vet. 
App. 67 (1997).  Consequently, the Board finds that the claim 
for service connection for low grade mucoepidermoid carcinoma 
of the left mandible, as a residual of exposure to non-
ionizing radiation is well grounded.  

The veteran and his representative have not identified, and 
the Board can not find, any competent evidence which would 
connect the low grade mucoepidermoid carcinoma of the left 
mandible to exposure to ionizing radiation.  There is no 
evidence of chronic disability in the service medical 
records.  38 C.F.R. § 3.303(b) (1999).  There is no evidence 
of a continuity of symptoms and a trained medical 
professional has not linked continuing symptoms to a current 
disability 38 C.F.R. § 3.303(b) (1999); see Savage, at 497.  
There is no evidence from a trained medical professional 
which links the current disability to exposure to ionizing 
radiation during service or which identifies carcinoma 
residuals in the first year after the veteran left service.  
38 C.F.R. §§ 3.307, 3.309, 3.311 (1999).  Because there is no 
competent evidence to connect the low grade mucoepidermoid 
carcinoma of the left mandible to exposure to ionizing 
radiation, a claim based on exposure to ionizing radiation is 
not well grounded.  For this reason also, the claim for 
service connection for low grade mucoepidermoid carcinoma of 
the left mandible due to exposure to ionizing radiation, must 
be denied.  

ORDER

The claim of entitlement to service connection for low grade 
mucoepidermoid carcinoma of the left mandible as a residual 
of exposure to ionizing radiation is not well grounded.  To 
this extent, the appeal is denied.

The claim of entitlement to service connection for low grade 
mucoepidermoid carcinoma of the left mandible as a residual 
of exposure to non-ionizing radiation is well grounded.  To 
this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
low grade mucoepidermoid carcinoma of the left mandible as a 
residual of exposure to non-ionizing radiation is well 
grounded, VA has a duty to assist the appellant in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  

In order to assist the veteran in the development of the 
claim, the RO should determine as closely as possible, how 
much non-ionizing radiation the veteran was exposed to.  The 
Board notes that the RO was not able to find a record of 
occupational exposure to ionizing radiation such as DD Form 
1141.  The veteran was informed of this and he has not 
submitted a copy of such document or indicated where such 
evidence might be found.  See Epps.  

The case is REMANDED to the RO for the following:  

In accordance with VA Manual M21-1, Part 
III, Paragraph 5.12d(4)(b) for an 
individual such as the veteran claiming 
radar exposure, a letter requesting dose 
information should be written to the 
appropriate Service point of contact 
listed in Section 5.12(c)(5).  
The RO should write to: 

Navy Environmental Health Center 
Detachment
Naval Dosimetry Center
Bethesda, MD  20889-5614
Telephone:  (301) 295-5426;

describe the veteran's reported position 
aboard ship and request a dose estimate 
for the non-ionizing radiation he may have 
received from the ship's radar.  

Based on the dose response, the case 
should be developed in accordance with VA 
guidelines.  See VA Manual M21-1, Part 
III, Paragraph 5.12.  

When the appropriate development has been completed, the RO 
should review the claim.  If any benefits sought on appeal 
remain denied as a result of this action, the veteran and his 
representative should be furnished a supplemental statement of 
the case and afforded a reasonable time to respond.  
Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran is specifically invited to submit dose estimates or 
other evidence from competent witnesses.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

 


